Exhibit 10.1

***Text Omitted and Filed Separately with the Securities and

Exchange Commission. Confidential Treatment Requested

Under 17. C.F.R. Sections 200.80(b)(4) and 240.24b-2.

THIRD AMENDMENT TO

COLLABORATIVE RESEARCH, DEVELOPMENT

AND LICENSE AGREEMENTS

THIS THIRD AMENDMENT TO COLLABORATIVE RESEARCH, DEVELOPMENT AND LICENSE
AGREEMENTS (the “Third Amendment”) is entered into as of March 3, 2008 (the
“Third Amendment Effective Date”) by and between ACADIA PHARMACEUTICALS INC., a
Delaware corporation (“ACADIA”) with offices at 3911 Sorrento Valley Blvd., San
Diego, CA 92121, and ALLERGAN SALES, LLC, a Delaware limited liability company
(“Allergan”) with offices at 2525 Dupont Drive, Irvine, CA 92612, and ALLERGAN,
INC., a Delaware corporation, solely as guarantor of the performance under this
Agreement by Allergan.

RECITALS

WHEREAS, the parties previously entered into that certain Collaborative
Research, Development and License Agreement, dated September 24, 1997 (as
amended by the First Amendment and the Second Amendment described below, the
“1997 Agreement”), pursuant to which the parties conducted collaborative
research regarding, among other things, receptor selective compounds with the
goal of establishing drug discovery programs related to such receptor selective
compounds;

WHEREAS, the parties previously entered into that certain Collaborative
Research, Development and License Agreement, dated July 26, 1999 (the “1999
Agreement”), pursuant to which the parties conducted collaborative research
regarding […***…] muscarinic compounds for the treatment or prevention of ocular
disease.

WHEREAS, the 1997 Agreement was first amended on March 27, 2003 (the “First
Amendment”) to continue the collaboration under the 1997 Agreement with respect
to alpha adrenergic receptors and on the same date the parties entered into a
new Collaborative Research, Development and License Agreement (the “2003
Agreement”) regarding ACADIA’s chemical-genomics assets;

WHEREAS, the 1997 Agreement and the 2003 Agreement were amended on February 28,
2006 (the “Second Amendment”) to continue the collaboration under the 1997
Agreement and the 2003 Agreement with respect to alpha adrenergic receptors and
to continue to collaborate on other receptor selective compounds included in
ACADIA’s chemical-genomics assets;

WHEREAS, the periods for research to be done pursuant to the 1997 Agreement and
the 2003 Agreement (together, the “Agreements”) will expire on March 27, 2008;

WHEREAS, the parties wish to continue their research collaboration under the
Agreements on alpha adrenergic receptors (the “Alpha Adrenergic Research
Program”);

***Confidential Treatment Requested

 

1



--------------------------------------------------------------------------------

WHEREAS, the parties may wish to collaborate on muscarinic selective compounds
included in ACADIA’s chemical-genomics assets for eye care indications pursuant
to the 2003 Agreement and on the terms set forth below; and

WHEREAS, the parties may wish to expand their collaboration on […***…]
muscarinic selective compounds for eye-care indications on the terms set forth
below.

NOW THEREFORE, in consideration of the foregoing and the covenants and premises
contained in this Third Amendment, the parties hereby agree as follows:

1. Alpha Adrenergic Research Program Continuation. The Alpha Adrenergic Research
Program shall continue with contribution from both Allergan and ACADIA, as
applicable, under the terms of the Agreements, as amended by this Third
Amendment. The Alpha Adrenergic Research Program shall be managed by the Joint
Research Committee as set forth in Section 3 of the 2003 Agreement. Research
funding for the Alpha Adrenergic Research Program shall be […***…]. The Research
Term of the Agreements with respect to the Alpha Adrenergic Research Program
shall be extended to cover the period beginning March 28, 2008 and ending
March 27, 2009 (the “Additional Extension Period”).

2. FTE Funding. During the Additional Extension Period, Allergan shall fund a
minimum of […***…] and up to a maximum of […***…]. The Joint Research Committee
(the “JRC”) shall determine the work to be done under the Alpha Adrenergic
Research Program and the appropriate number of FTEs for such level of work.
During the Additional Extension Period, Allergan, with the consent of the JRC,
also may elect to pursue one or both of the Additional Extension Programs (as
defined below). If Allergan elects to pursue an Additional Extension Program,
the JRC shall determine the number of ACADIA FTEs required for such program and
the provisions of Section 3 below for the applicable Additional Research
Program(s) shall apply. The allocation of FTEs between such Additional Extension
Program(s), if any, and the Alpha Adrenergic Research Program shall be decided
by the JRC, provided however in the event that the parties do not agree on such
allocation, notwithstanding Section 15.2 of the 2003 Agreement, […***…].

3. Additional Extension Programs.

 

  a. During the Additional Extension Period ACADIA, if directed by the JRC, will
undertake discovery efforts to identify new compounds that meet mutually
acceptable selection criteria for muscarinic selective compounds for […***…].
These efforts will include mining of ACADIA’s library of muscarinic compounds,
re-screening where desired, in vitro pharmacology/characterization, and
supporting synthesis to enable selection of potential compounds by Allergan for
in vivo pharmacology and potential development (the “[…***…] Extension
Program”). If the […***…] Extension Program is commenced, then muscarinic
selective compounds identified pursuant to the […***…] Extension Program will be
designated as a Selected Target/Chemistry (as defined in the 2003 Agreement) in
accordance with Section 5.1 of the 2003

***Confidential Treatment Requested

 

2



--------------------------------------------------------------------------------

Agreement; provided that the right to exercise the Option (as defined in the
2003 Agreement) for such Selected Target/Chemistry shall expire on March 27,
2009, notwithstanding the Option Period definition in Section 1.45 of the 2003
Agreement.

 

  b. During the Additional Extension Period, ACADIA, if directed by the JRC,
will provide Allergan with access to its library of […***…] muscarinic selective
compounds for the purpose of establishing a pool of compounds, from which
Allergan may chose a backup compound (the “[…***…] Extension Program” and,
together with the […***…] Extension Program, the “Additional Extension
Programs”). If the […***…] Extension Program is commenced, the parties will
establish mutually acceptable selection criteria for […***…] muscarinic
selective compounds and ACADIA will provide information on its existing
compounds meeting these criteria for evaluation by the parties. The parties will
then agree on a pool of ten (10) compounds, which will be available to Allergan
during the Additional Extension Period for the purpose of selecting one compound
as a backup; provided that the parties may agree to remove and add compounds to
the pool, so long as the total number of compounds in the pool does not exceed
ten (10). Any […***…] muscarinic selective compound selected from such pool will
be treated as a Collaboration Lead Compound (as defined in the 1999 Agreement
and in addition to AC-262271, which has been advanced by the parties pursuant to
the 1999 Agreement) pursuant to the terms of the 1999 Agreement; provided that
the right to name this second Collaboration Lead Compound shall expire on
March 27, 2009.

4. RESEARCH COORDINATORS. Allergan and ACADIA shall each appoint an individual
to act as the research coordinator for such party (each, a “Research Manager”).
The Research Managers shall be the primary contact for the parties regarding the
activities contemplated by this Third Amendment and shall facilitate all such
activities hereunder. The initial Research Manager for Allergan shall be Daniel
Gil and the initial Research Manager for ACADIA shall be Fabrice Piu. Each party
may replace its Research Manager with another individual at any time with prior
written notice to the other party. Each Research Manager who is not otherwise a
member of the JRC shall be permitted to attend meetings of the JRC.

5. EXPLORATORY INDS. The term “IND,” as used in the 1997 Agreement, the 1999
Agreement, and the 2003 Agreement, shall be construed to mean an IND filed for
the purpose of conducting dose escalation, safety, and tolerance studies in
humans; the term excludes exploratory INDs. The effect of this provision is that
ACADIA will not receive a milestone payment under any of the foregoing
agreements between the parties on the filing or acceptance of an exploratory
IND; a milestone payment shall be due under Section 6.3 of the 1997 Agreement,
Section 7.3 of the 1999 Agremeent, and Section 8.5 of the 2003 Agreement only on
the filing and acceptance of an IND describing dose escalation, safety, or
tolerance studies.

6. FULL FORCE AND EFFECT. Except as it may specifically be amended by this Third
Amendment, each of the 1997 Agreement, the 1999 Agreement, the 2003 Agreement,
and any amendments to those agreements, shall remain in full force and effect.
If there is any inconsistency or conflict between any provision in this Third
Amendment and any of the foregoing agreements, the provision in this Third
Amendment shall control.

***Confidential Treatment Requested

 

3



--------------------------------------------------------------------------------

7. MISCELLANEOUS. This Third Amendment may be signed in counterparts, each of
which shall be deemed an original, all of which taken together shall be deemed
one instrument. This Third Amendment shall be governed by the laws of the State
of California as such laws are applied to contracts entered into or to be
performed entirely within such state.

IN WITNESS WHEREOF, the parties hereto have duly executed this THIRD AMENDMENT
TO COLLABORATIVE RESEARCH, DEVELOPMENT AND LICENSE AGREEMENTS.

 

ACADIA PHARMACEUTICALS INC.    

ALLERGAN SALES, LLC, a Delaware limited liability company, a successor in
interest of

VISION PHARMACEUTICALS L.P.,

A Texas limited partnership, dba Allergan,

by Allergan General, Inc.,

its general partner

By:   /s/ ULI HACKSELL     Name:   Uli Hacksell     Title:   Chief Executive
Officer    

 

      By:   /s/ DAVID M. LAWRENCE         Name:   David M. Lawrence        
Title:   Vice President

 

     

Guarantee of performance by:

 

ALLERGAN, INC.

      By:   /s/ SCOTT WHITCUP         Name:   Scott Whitcup         Title:  
Executive Vice President

 

4